                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WISCONSIN

ALISHA B. AYRES,
AND
WILLIAM R. AYRES, JR.,

              Plaintiffs,

Vs.                                                                CASE NO. 17CV639

WELLS FARGO BANK N.A.,
AND
SELENE FINANCE LLP,

              Defendants.


                NOTICE OF APPEAL TO A COURT OF APPEALS
             FROM A JUDGMENT AND ORDER OF A DISTRICT COURT


       NOTICE IS HEREBY GIVEN that Alisha and William Ayres, plaintiffs in the above-

named case hereby appeal to the United States Court of Appeals for the Seventh Circuit from the

final order and judgment entered in this action on the 18th day of December, 2018.

Dated: This 4TH day of January 2019.                Lawton & Cates, S.C.
                                                    Attorney for Plaintiff
                                                    Electronically Signed By:

                                                    /s/ Briane F. Pagel___________________
                                                    Briane F. Pagel
                                                    Bar No: 1025514
P.O. Address:
345 W. Washington Ave., #201
P.O. Box 2965
Madison, WI 53703
P: 608.282.6200
F: 608.282.6252
bpagel@lawtoncates.com
